Title: [Diary entry: 19 April 1788]
From: Washington, George
To: 

Saturday 19th. Thermometer at 67 in the Morning—75 at Noon and 72 at Night. Wind at So. Wt. all day and in the afternoon very high. After dark there were Showers of Rain with distant thunder. Rode to all the Plantations—to the Mill, Brick yard, and fishing landing. In the Neck the Plows were stopped yesterday. And to day the grd. being too wet to list, I ordered them into field No. 9 till the water had subsided. Harrows and Rollers unable to work. Women heaping dung, rotten straw, and other trash about the Barn and Farm yard. At Muddy hole, the Plows about Noon finished plowing the 5 Acres of (exp[erimenta]l grd.) in No. 2 which was sown with 10 bushls. of Barley & harrowed in length ways. The first Acre (or 2 half Acre Squares) was also sown with 6 lbs. of White Clover (imported) but remained unharrowed (cross wise) till 4 bushels of Sainfoin wch. was in soak should be sown there on likewise. Women heaping dung, old Straw &ca. about the Barn. At Morris’s (Dogue run) the Plows this morning began to work in the grd. which had been hoed in the meadow (all others being too wet) to prepare it for Flax & Orchard grass. The women began to chop that which was plowed on the other side of the Meadow. Cabbage Seed at this place had come up tolerably well, and the plants stood tolerably thick. At French’s, finding the field No. 3 in which the plows were at work too wet—I ordered them into No. 5 to break it for B. Wheat as a fallow and Manure for Wheat. The Women having Sprouted, & cleaned the Clover in the upper meadow were again filling gullies in the field No. 3 & Meadow adjoining. At the Ferry, the Plows were still on the Hill in No. 7—Corn grd. being too wet to list. The Women were filling gullies in No. 3. At this place, the effect of the fish manure wch. was put into the Corn hills in May last was visible with the Wheat, almost as far

as the latter could be seen. The lower meadow appears very indifferent—scarce any grass but in the low & wet part of it, and no great appearance of Timothy there.